Title: To Thomas Jefferson from George W. Erving, 3 September 1822
From: Erving, George W.
To: Jefferson, Thomas


Respected Sir—
Washington
Sep. 3d 1822. (at Col Bomfords)
 one of my first duties after my return home, & my greatest pleasure is a pilgrimage to Monticello, & I had arrived thus far on my way when Mr Monroe informed me that you did propose to make a distant journey, & may have actually commenced it;—he encourages me to ascertain the fact by writing to you,—if you shoud still be at Monticello & will allow of my visit I will leave this immediatelyWith very sincere respect & grateful attachment Your very obliged & obt StGeorge W. Erving